NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAR 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SUSAN MEGAWATI,                                   No. 14-70774

              Petitioner,                          Agency No. A099-724-240

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Susan Megawati, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Megawati’s motion to

reopen, where she filed it more than two years after the final order of removal, see

8 C.F.R. § 1003.2(c)(2), and she failed to establish materially changed

circumstances in Indonesia to qualify for the regulatory exception to the time

limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Najmabadi, 597 F.3d at 988-89 (evidence of changed circumstances must be

qualitatively different from what could have been presented at prior hearing).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70774